Exhibit 10.1

 

[ex10i_001.jpg]

 

July 17, 2017

 

Ms. Miriam Paramore

2204B 11th Ave S

Nashville, TN 37204

 

Dear Miriam:

 

On behalf of OptimizeRx Corporation (the “Company”), we are extremely excited to
extend an offer to join us full-time in the exempt position of President with an
anticipated start date of date of August 1, 2017. The terms of our offer are
outlined below and are subject to a standard background check.

 

Base Salary. Your annual base salary is $220,000 at the rate of $9,167.00 per
semi-monthly pay period, representing payment for all hours worked (“Base
Salary”). Your Base Salary is payable in accordance with the Company’s regular
payroll practices and subject to customary and required withholdings and
deductions. Your pay for the first pay period of your employment will be
prorated based on the number of days you work in that pay period.

 

Bonus

 

As President, you are eligible for a bonus as outlined herein. Your annual bonus
target will be 40% of your annual salary, payable in a lump sum at such time as
may be determined by our Board of Directors, but no later than the earlier of
ten (10) business days after we finalize our audited financial statements for
the fiscal year; or ninety (90) days following the end of such fiscal year. To
be eligible to receive a payment, you must be employed by OptimizeRx at the time
any bonuses are paid. Based on your Hire Date, you will be eligible for a
pro-rated annual bonus for the 2017 fiscal year during which you were employed
by OptimizeRx. Whether a bonus will be awarded, and in what amount, will be
based on revenue goals and EBITDA as set forth in our bonus plan. Please see
Attachment A, which is incorporated herein by reference, for the complete terms
and conditions of your bonus plan.

 

Equity

 

As President, you will be granted a one-time stock option to purchase five
hundred thousand (500,000) shares of restricted common stock (the “Option
Grant”) under the OptimizeRx 2013 Incentive Plan (the “Plan”). The Option Grant
will vest in 20% increments annually on each of the first, second, third, fourth
and fifth anniversaries of the original grant date. Your Option Award will be
subject to all the terms, conditions and restrictions of the Form of Option
Grant Agreement and the Plan. Please see Attachment B, which is incorporated
herein by reference, for the terms and conditions of your Form of Option Grant
Agreement. The exercise price will be the closing market price of the stock on
the date of grant. The grant date for your Option Grant is anticipated to be
August 2, 2017 when approved by the compensation committee of the Board of
Directors and in no circumstance, will be later than August 15, 2017.

 





 

 

Job Responsibilities. As President, your responsibilities will include, but are
not limited to the following:

 

● Manage all day-to-day elements of the business

●Coordinate between product, technology, strategy and commercial activities for
pharmaceutical companies, agencies and channel partners

●Meet Channel growth and Revenue Goals through distribution of OptimizeRx
Solutions

●Assist CEO in all strategic decisions around product, technology and
partnerships

●Providing relevant reporting and research to CEO and Board as requested or
required, with frequent attendance and presentation of results

●Management the compensation and MBO plans for all team members

●Manage the revenue assessment of all new product, service or channel

 

Employee Benefits. In addition to your compensation, you will have the
opportunity to participate in various Company benefit programs offered to
employees, pursuant to the terms and conditions of such programs, including
applicable waiting periods prior to eligibility. Currently, we offer employees a
401(k) plan, group medical and dental insurance and short and long-term
disability benefits. Our 401k plan includes a company match of up to 4%,
depending on how much you contribute. You will also be eligible to participate
in the Company vacation plan. Please note that the Company reserves the right to
change or discontinue any of our benefits, plans, providers, and policies, at
any time.

 

Expense Reimbursement. We will reimburse you for all approved business travel
costs incurred by you pursuant to the terms of the Company travel policy.
Additionally, travel and accommodations shall be provided during required time
within the corporate offices per approved travel budget from board.

 

At-Will Employment. Please note that you are not being offered employment for a
definite period of time, and that either you or the Company may terminate your
employment at any time for any reason, with or without cause or notice, except
as prohibited by law. Nothing in this offer to you should be interpreted as
creating anything other than an at-will employment relationship.

 

Severance Pay. If your employment agreement is terminated at any time by the
Company without cause (as defined in the Plan) after six (6) months, which
termination shall be effective immediately upon the date of delivery of written
notice to you (or at such later date as otherwise specified in such notice), the
Company shall continue to pay you, as severance pay, the monthly portion of your
Base Compensation for a period of six (6) months following such termination,
subject to your continued compliance with the terms and conditions of this
Agreement and the Business Protection Agreement. If your employment agreement is
terminated at any time by the Company without cause after your one year
anniversary, the Company shall continue to pay you, as severance pay, the
monthly portion of your Base Compensation for a period of twelve (12) months
following such termination, subject to your continued compliance with the terms
and conditions of this Agreement and the Business Protection Agreement.

 

Business Protection Agreement. The Company considers the protection of its
confidential information, proprietary materials and goodwill to be extremely
important. Accordingly, as a condition of your employment with the Company, you
will be required to execute and return to the Company the enclosed Business
Protection Agreement on or before your first day of employment.

 



2

 

 

Required I-9 Documentation. Your employment by the Company is also subject to
you providing the Company with proof of your legal right to work in the United
States by completing the Form I-9 and providing Company with the accepted
documents specified on the Form I-9 on your first day of employment.

 

Certifications. As a condition of your employment, you certify to the Company
that you are free to enter into and fully perform the duties of your position,
and that you are not subject to any employment, confidentiality, non-competition
or other agreement that would restrict your performance for the Company. If you
are subject to any such agreement, please forward it to the Company as soon as
possible.

 

Additionally, as a condition of your employment, you certify that you will not
disclose to or use for the benefit of the Company any trade secret or
confidential or proprietary information of any previous employer. You further
affirm that you have not divulged or used any such information for the benefit
of the Company, and that you have not and will not misappropriate any such
information from any former employer.

 

Entire Agreement. This offer letter and your signed Business Protection
Agreement, states the terms of your employment and supersedes and cancels any
prior oral or written representations, offers or promises made by the Company
and any understandings or agreements, whether written or oral, between the
Company and you.

 

If you have any questions, please do not hesitate to call me to discuss. If this
offer is acceptable, please sign and date below and return one copy of this
letter to the Company no later than 5:00 p.m. on June 30, 2017, at which point
in time the terms set forth in this letter shall expire.

 

Once again Miriam, we are extremely excited at the prospect of you joining us
and welcome to OptimizeRx!

 



    With kind regards,           /s/ William J. Febbo     William J. Febbo    
CEO       Acknowledged and agreed:           /s/ Miriam Paramore     Miriam
Paramore     Dated: 7/10/2017    

 

 

3



 

 

